Citation Nr: 1243612	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-41 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1942 to January 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in June 2011.  A transcript of the hearing is associated with the claims file.   In October 2011, the Board remanded the appeal for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2009, the RO denied service connection for depression.  The issue of whether the Veteran's current symptoms are representative of an acquired psychiatric disorder including posttraumatic stress disorder was raised by a VA examiner in December 2011 and by the Veteran's representative in a July 2012 brief to the Board.  A petition to reopen a final disallowed claim for depression or other acquired psychiatric disorder has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

Limited service personnel records showed that the Veteran served in a U.S. Army quartermaster unit with service in Europe from August 1944 to December 1945 and that the Veteran's unit was located in Belgium, the Rhineland, and Central Europe.  The Veteran was a base maintenance man responsible for issuing clothing and equipment.  

In statements in October 2008 and May 2011 and at his Board hearing, the Veteran reported that he was within 500 to 1000 feet of bomb detonations.  The Veteran reported that he was able to feel the concussive blast but did not sustain any injuries from shrapnel or debris.  In a statement submitted with a notice of disagreement in February 2010, the Veteran noted that he currently experienced nausea, convulsions, seizures, an inability to awaken from sleep, dilation of pupils of the eyes, slurred speech, weakness and numbness of the extremities, loss of coordination, confusion, restlessness, and agitation.  In the Board hearing, the Veteran reported that he experienced only mental distress that interfered with sleep.  He stated that he sought medical care for hearing loss and tinnitus but not for any other symptom.  

In October 2011, the Board remanded the appeal to obtain a VA examination for residuals of a traumatic brain injury to sort out the symptoms, possible diagnoses, and relationship if any to service.   

The Veteran underwent a VA examination in December 2011.  A VA staff neurologist prepared two reports using the format of a Disability Benefits Questionnaire (DBQ).  Regrettably, the file copy of the report entered on December 16, 2011 at 11:07 is incomplete.  It is unclear whether a second report in a different format entered on the same day at 11:12 is a replacement or a supplemental report.  

On August 28, 2012 and December 6, 2012, the Board requested additional complete copies of the report by electronic mail from the Appeals Management Center and from the RO respectively.  The RO acknowledged the request but no completed copies of the reports were received.  The reports are not available in the Virtual VA electronic file.  

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   Because the records of the examination requested by the Board are incomplete and could not be obtained by other means, a remand is necessary to obtain the records or, if not available, to perform another examination.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Request complete copies of two DBQ or other format records of a VA examination dated December 2, 2011 by Dr. R.L.M. at VAMC Phoenix and entered on December 16, 2011 at 11:07 and 11:12 am.  Associate any records received with the claims file. 

2.  If and only if the complete records of the above cited examination are not recovered, schedule the Veteran for a VA traumatic brain injury examination.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's cognitive, emotional/behavioral, and physical symptoms.  Assuming that the Veteran was exposed to weapon detonations at a range of 500-1000 feet, provide an opinion whether any disability found is at least as likely as not caused or aggravated by exposure to weapons detonations or any other aspect of service.  

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for a traumatic brain injury.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012)



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


